                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS, and                            :   CIVIL ACTION
MARGARET M. KRAUS                               :
                                                :
       v.                                       :
                                                :
ALCATEL-LUCENT, et al.                          :   NO. 18-2119

                                      AMENDED ORDER

       AND NOW, this 24th day of September, 2019, upon consideration of Plaintiffs’ Motion

to Compel Discovery from Northrop Grumman, docketed in this case as Document No. 348, and

the response and reply therein, it is hereby ORDERED that the motion is GRANTED IN PART

as follows:

Within twenty days of the date of this Order:

Interrogatory No. 3: Northrop Grumman shall respond to subsection (i) as to Hallicrafters and
Litton.

Interrogatory No. 4: Northrop Grumman shall respond to this interrogatory as it pertains to
AN/SPS-40, AN/UPX-1, and AN/ULQ-6A.

Interrogatory No. 6: Northrop Grumman shall respond to this interrogatory as it pertains to
AN/SPS-40, AN/UPX-1, and AN/ULQ-6A.

Interrogatory No. 12: Northrop Grumman shall respond to this interrogatory.

Interrogatory No. 13: Northrop Grumman shall respond to this interrogatory.

Interrogatory No. 22: Northrop Grumman shall respond to this interrogatory as it pertains to
AN/SPS-40, AN/UPX-1, and AN/ULQ-6A.

Interrogatory No. 25: Northrop Grumman shall respond to this interrogatory except that it need
not respond to subsection (d), and it may answer (e) in general terms regarding usual practices.

Interrogatory No. 26: Northrop Grumman shall respond to this interrogatory.

Interrogatory No. 28: Northrop Grumman shall respond to this interrogatory as it pertains to
AN/SPS-40, AN/UPX-1, and AN/ULQ-6A. If Northrop Grumman has not yet identified any
responsive material, it shall so state in a written and verified interrogatory response.
Interrogatory No. 34: Northrop Grumman shall respond to this interrogatory, but only to the
extent that it shall provide a list of any trade association or organization to which it or a
predecessor was a member (as opposed to its individual employees) between 1950 and 1967.

Interrogatory No. 35: Northrop Grumman shall respond to this interrogatory but only in that it
shall state whether it or a predecessor (as opposed to its individual employees) was a member of
the Industrial Hygiene Foundation between 1950 and 1967.

Interrogatory No. 37: Northrop Grumman shall respond to this interrogatory as it pertains to
AN/SPS-40, AN/UPX-1, and AN/ULQ-6A. If Northrop Grumman has not yet identified any
responsive material, it shall so state in a written and verified interrogatory response.

Interrogatory No. 38: Northrop Grumman shall respond to this interrogatory as it pertains to
AN/SPS-40, AN/UPX-1, and AN/ULQ-6A, and to the extent that it understands this
interrogatory. If Northrop Grumman has not yet identified any responsive material, it shall so
state in a written and verified interrogatory response.

Interrogatory No. 42: Northrop Grumman shall respond to this interrogatory as it pertains to
AN/SPS-40, AN/UPX-1, and AN/ULQ-6A. If Northrop Grumman has not yet identified any
responsive material, it shall so state in a written and verified interrogatory response. Northrop
Grumman shall also specify whether it admits liability as to any product.

Request for Production of Documents 1: Northrop Grumman shall provide documents
responsive to this request. If Northrop Grumman has not yet identified any responsive material,
it shall so state in a written and verified response.

Requests for Production of Documents 2-8: Northrop Grumman shall provide documents
responsive to this request. If Northrop Grumman has not yet identified any responsive material,
it shall so state in a written and verified response.

Request for Production of Documents 9: Northrop Grumman shall provide documents
responsive to this request. If Northrop Grumman has not yet identified any responsive material,
it shall so state in a written and verified response.

Request for Production of Documents 10: Northrop Grumman shall provide documents
responsive to this request as they pertain to AN/SPS-40, AN/UPX-1, and AN/ULQ-6A. If
Northrop Grumman has not yet identified any responsive material, it shall so state in a written
and verified response.

Request for Production of Documents 12: Northrop Grumman shall provide documents
responsive to this request as it pertains to civilians who performed work on a product attributable
to Northrop Grumman. If Northrop Grumman has not yet identified any responsive material, it
shall so state in a written and verified response.




                                                 2
The Motion is otherwise DENIED.



                                      BY THE COURT:



                                            /s/Jacob P. Hart
                                      ____________________________________
                                      JACOB P. HART
                                      UNITED STATES MAGISTRATE JUDGE




                                  3
